  Case 17-04931         Doc 40     Filed 12/11/18 Entered 12/11/18 07:43:10              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-04931
         DANA STYLES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/21/2017.

         2) The plan was confirmed on 04/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/05/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-04931        Doc 40        Filed 12/11/18 Entered 12/11/18 07:43:10                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $15,761.18
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $15,761.18


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $720.50
    Other                                                                    $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,092.26

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                    Unsecured      3,914.00            NA              NA            0.00        0.00
ADVOCATE MED GROUP                Unsecured      1,500.00            NA              NA            0.00        0.00
Americash                         Unsecured      3,000.00            NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE          Unsecured     10,109.00     10,109.01        10,109.01           0.00        0.00
CHECK INTO CASH                   Unsecured      3,000.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         600.00      1,484.71        1,484.71           0.00        0.00
COMCAST                           Unsecured         900.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON               Unsecured      1,200.00         971.62          971.62           0.00        0.00
DIRECTV                           Unsecured         900.00        797.60          797.60           0.00        0.00
ENHANCED RECOVERY CO L            Unsecured      1,253.00            NA              NA            0.00        0.00
FIRST PREMIER BANK                Unsecured         578.00           NA              NA            0.00        0.00
GATEWAY FINANCIAL                 Unsecured     14,626.00     13,898.83        13,898.83           0.00        0.00
HARRIS & HARRIS                   Unsecured         100.00           NA              NA            0.00        0.00
HARVARD COLLECTION                Unsecured      2,856.00            NA              NA            0.00        0.00
IC SYSTEM INC                     Unsecured         247.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE                Priority       5,000.00           0.00            0.00           0.00        0.00
INTERNAL REVENUE SERVICE          Priority      15,000.00       1,727.71        1,727.71        661.21         0.00
INTERNAL REVENUE SERVICE          Unsecured            NA         670.42          670.42           0.00        0.00
JARRELL A BOYD CO                 Unsecured           0.00           NA              NA            0.00        0.00
NICOR GAS                         Unsecured      1,000.00         201.06          201.06           0.00        0.00
PAYDAY LOAN STORE OF IL INC       Unsecured      4,000.00            NA              NA            0.00        0.00
PERITUS PORTFOLIO SERVICES        Unsecured     10,510.00            NA              NA            0.00        0.00
PERITUS PORTFOLIO SERVICES        Secured       10,100.00     24,556.78        24,556.78      8,149.37    1,858.34
REGIONAL RECOVERY SERVICES        Unsecured         320.00        320.02          320.02           0.00        0.00
SOUTH SUBURBAN HOSPITAL           Unsecured      3,000.00            NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured         300.00      1,878.30        1,878.30           0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00    15,734.55        15,734.55           0.00        0.00
VERIZON                           Unsecured      1,303.00       1,278.27        1,278.27           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-04931         Doc 40      Filed 12/11/18 Entered 12/11/18 07:43:10                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $24,556.78          $8,149.37         $1,858.34
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $24,556.78          $8,149.37         $1,858.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,727.71            $661.21              $0.00
 TOTAL PRIORITY:                                          $1,727.71            $661.21              $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,344.39                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $5,092.26
         Disbursements to Creditors                            $10,668.92

TOTAL DISBURSEMENTS :                                                                      $15,761.18


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
